ORDER

PER CURIAM:
AND NOW, this 30TH day of September, 2005, the petition for allowance of appeal is hereby granted, limited to the following issue:
Did not the trial court err by failing to ensure Petitioner was tried by an impartial jury where it conducted only a cursory in-court voir dire and in some instances asked no questions addressing the qualifications of the jurors or the jurors’ competence, fairness, impartiality and lack of prejudice, instead relying on claims of impartiality made in the juror questionnaire, thereby precluding the court from scrutinizing the credibility and reliability of prospective jurors.